DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1, 3-8 and new added claims 10-15 are currently pending and are addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
Response to Argument
2.	Applicant’s arguments filed on 03/08/2022, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On the pages 8 on the applicant arguments/remarks regarding 35 U.S.C. 103 rejection of claim 1 “Applicant respectfully submits that Hirota and Witte, either alone or in combination, fail to disclose or make obvious each and every feature of amended independent claim 1.” is persuasive. Therefore, this rejection is hereby withdrawn and rejection of dependent claims 3-8 are hereby withdrawn. 


Claim Objections
3.	Claim 1 and 14 are objected to because of the following informalities:  claim 1 recites “recognizing that the system” should be replaced with -- recognizing that the steering system--.  
Claim 14 recites “the steering system according to claim 6” should be replaced with -- the steering system according to claim 13-- Appropriate correction is required.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “a system appropriateness determining process” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

“[0008] (1) A steering system of a vehicle, comprising an operation member to be 
operated by a driver, a steering device configured to steer a wheel, and a controller configured to control the steering system, wherein the controller is configured to parallelly execute a main process including a process in which the controller controls the steering device to perform steering of the wheel in accordance with an operation of the operation member and an auxiliary process relating to an operation of the steering system …... [0009] The "controller" in this form is an ordinary device whose main constituent element is a computer including a processor, a RAM, a ROM”. And “[0017] (3) The steering system according to the form (1) or (2), wherein the auxiliary process includes a system appropriateness determining process of determining whether or not the steering system is in a state in which the steering of the wheel is appropriately performed.”


 Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/388358 (reference application).
Claim 1 of the instant application is compared to claim 1 of copending Application No. 16/388358.
16/388358
Instant application: 16/388991
A steering system of a vehicle comprising: 
an operation member configured to be operated by a driver; 

A steering system of a vehicle, comprising an operation member to be operated by a driver, 

a steering device configured to steer a wheel, and a controller configured to control the steering system,
wherein the controller is configured to parallelly execute a main process and an auxiliary process, wherein the main process comprises a process in which the controller controls the steering device to perform steering of the wheel in accordance with an operation of the operation member, wherein the auxiliary process relates to an operation of the steering system
wherein the controller is configured to parallelly execute a main process including a process in which the controller controls the steering device to perform steering of the wheel in accordance with an operation of the operation member and an auxiliary process relating to an operation of the steering system
and comprises at least one of a breakdown-tendency recognition process of recognizing that the steering system has a tendency to break down and a system appropriateness determining process of determining whether or not the steering system is in a state in which the steering of the wheel is appropriately performed,
wherein the auxiliary process includes a breakdown-tendency recognition process of recognizing that the system has a tendency to break down,
the parallelly executed auxiliary process by the controller includes a system appropriateness determining process for determining whether or not the steering system is in a state in which the steering of the wheel is appropriately performed (claim 3)

configured to decrease an execution ratio of the main process and increase an execution ratio of the auxiliary process when a condition that a running speed of the vehicle is not lower than a threshold speed is satisfied
wherein the controller is further configured to change an execution ratio of the main process and an execution ratio of the auxiliary process, wherein the execution ratio of the main process is a ratio of a processing amount of the main process to an overall processing amount, wherein the execution ratio of the auxiliary process is a ratio of a processing amount of the 2 auxiliary process to the overall processing amount, and wherein the overall processing amount is an amount of all processes executed by the controller per unit time.
the execution ratio is defined as a ratio of a processing amount of each process to be executed with respect to an overall processing amount,


8.	Although the claim 1 at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of the system claim 1 of the Application No. 16/388358, except claim 1  missing the limitations the controller includes a system appropriateness determining process for determining whether or not the steering system is in a state in which the steering of the wheel is appropriately performed, which is obvious for controller to includes the appropriateness determining process to determine if the steering is 
9.	Following same analysis of claim 1 as discussed above, claim 10 of instant application at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of  the steering system claim 1 of the Application No. 16/388358, except claim 10 is missing the limitation of a breakdown-tendency recognition process of recognizing that the steering system has a tendency to break down, which is obvious to have a process to recognize that the steering system is failing/tendency to break down. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified claims to include technique of a process to recognize that the steering system is failing/tendency to break down in order the enhance the steering operation. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (JP2010036806 (English Translation) A) in view of US2016176440 to Witte et al. further in view of US2018/0316895 to McClelland et al. and of US2007/0165910 to Nagaoka et al.
11.	Regarding claim 10, Hirota discloses a steering system of a vehicle, comprising an operation member to be operated be a driver, a steering device configured to steer a wheel ([0001] “electric power steering apparatus”), and a controller configured to control the steering system ([0011] “a control unit”), 
wherein the controller is configured to parallelly execute a main process including a process in which the controller controls the steering device to preform steering of the wheel in accordance with an operation of the operation member ([0011-0012] “controller 
Hirota does not explicitly disclose configured to decrease an execution ratio of the main process and increase an execution ratio of the auxiliary process when a condition that a running speed of the vehicle is not lower than a threshold speed is satisfied, the execution ratio is defined as a ratio of a processing amount of each process to be executed with respect to an overall processing amount; wherein the auxiliary process includes a system appropriateness determining process for determining whether or not the steering system is in a state in which the steering of the wheel is appropriately performed.

However, Witte is directed to method for determining resulting reference value for controlling steering device of vehicle. Witte discloses a steering system that includes controller that controls the automated guidance operation/ main process and manual guidance operation/auxiliary process which they are running in parallel where the setpoint value of the automatic operation includes auxiliary process associated with operation of the steering system and this value can change based on the vehicle speed and stepoint value of the manual operation includes a process that controls the steering device to control steering of the wheels. Furthermore, Witte discloses the running speed 
speed of the vehicle, where the system is capable of using a threshold speed as 
condition to control the execution ratio of the main and auxiliary process (see at least [¶ 50-57] and Fig. 1).  Furthermore, Witte discloses the running speed of the vehicle is changing to different ratio for the manual operation, which is adjusting the ratio of the automatic control operation see at least [¶ 50-57]).
Therefore, from the teaching of Witte. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirota to use the technique of decreasing the execution ratio of the main process and increasing execution ratio of the auxiliary process based on the speed threshold similar to that of the teaching of Witte in order to enhance the vehicle operation performance.
Shall be noted that Hirota discloses the controller that controls the automated guidance operation/ main process and manual guidance operation/auxiliary process which they are running in parallel where the setpoint value of the automatic operation includes auxiliary process associated with operation of the steering system (see at least [11-12 & 17, 22-23] and Figs, 1-3), this is well known in art that when system is running two or more process that same time/parallel the system use the execution ratio for each process. for more clarification the examiner using the reference of Nagaoka.
However, Nagoaka discloses a control unit that execute multiple process parallel, where system execute the main process (steps 012-015) and auxiliary process (steps 010-011) and the main process take three times to execute than auxiliary process, which is 
Therefore, from the teaching of Nagoaka, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Hirota to use the technique of processing amount of the execution of the main process ratio per unit time to the overall processing amount, and the processing amount of the execution of the auxiliary process ratio per unit time to the overall processing amount 
similar to that of the teaching of Nagoaka in order to enhance the efficiency of the controller to control the operations of the vehicle.

However, McClelland is directed to autonomous work vehicle. McClelland discloses the vehicle includes a controller includes a processor comprises multiple microprocessors, where the controller controls the vehicle, that is interpreted by examiner as main process which is controlling the driving of the vehicle. Furthermore, McClelland discloses the controller executes a second process/auxiliary process “the processor 414 executes instructions for completing the second task 304”, where the executing the second task to cause the vehicle to avoid the obstacle/bush by appropriately steering the wheels, hence the controller focused on steering the vehicle to avoid the obstacle, that means change the execution ratio of the main process/control driving vehicle and the execution of second process/steering vehicle to avoid  the 

12.	Regarding claim 11, Hirota discloses the steering device is configured to be operated by a drive current supplied thereto ([0001] “an electric power steering apparatus” [0011] “a current flowing through the electric motor”, and 
wherein the controller is configured to decrease the execution ratio of the main process and increase the execution ratio of the auxiliary process when both of the conditions that the running speed of the vehicle is not lower than the threshold speed and a condition that the drive current is not larger than a threshold current are satisfied. ([¶ 25-26] “the vehicle speed are input to the control unit” “based on the control unit the current control unit calculates a current command value which is used to calculate a current flowing through the electric motor” “here, the control unit executes failure diagnosis of the control unit” see at least  [¶ 17, 27-30] “the failure diagnosis interrupted by the motor current control” , that is the vehicle speed and the current flowing (drive current) are both used in allowing the failure diagnosis (auxiliary process) to run, the vehicle speed has to be above zero in order to register on the sensor (not lower than a threshold) and the current flowing (drive current) has to be under a certain level or it will interpret the auxiliary process. 

However, Witte discloses the controller is configured to be operable in a first mode and operable in a second mode in which the execution ratio of the main process is set to be lower in than that in the first mode and the execution ratio of the auxiliary process is set to be higher than that in the first mode (the first mode the auxiliary process (execution ratio is higher than the main process see at least [¶ 50-57]) and 
wherein the controller is configured to switch an operation mode thereof between the first mode and the second mode as to decrease the execution ratio of the main process and increase the execution process of the auxiliary process. (controller switch the mode operation between two mode to decrease the execution ratio of the main process and increase the execution process of the auxiliary process see at least [¶ 50-57]). Therefore, from the teaching of Witte. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirota to use the technique of the controller switch the mode operation between two modes to decrease the execution ratio of the main process and increase the execution process of .

14.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Witte, McClelland and Nagaoka, further in view of US20190009794 to Toyoda et al.
15.	Regarding claim 13, Hirota, Witte, McClelland and Nagaoka in combination disclose all the limitations of claim 10, as discussed above, Hirota does not explicitly disclose wherein the steering device includes a plurality of drive sources, and the controller includes a plurality of electronic control units each of which is configured to control at least one of the plurality of drive sources, and wherein the steering device is configured to steer the wheel by a drive force of at least one of the plurality of driving sources controlled by any of the plurality of electronic control units.
However, Toyoda is directed to system for proving collaboration control of a vehicle.
Toyoda discloses wherein the steering device includes a plurality of drive sources ([¶0085] “the vehicle can include one or more vehicle systems”, “the vehicle can include a propulsion system, a braking system, a steering system, throttle system, a transmission...etc.” vehicle systems is driving sources ), and the controller includes a plurality of control units each of which is configured to control at least one of the plurality of control units ([¶0007] “the collaborative system includes one or more processors” [¶0072] “the processor(s) can be an electronic control unit”, [¶0008] “instructions that when executed by one more processors cause the one or more processors to perform 
wherein the steering device is configured to steer the wheel by a drive force of at least one of the plurality of driving sources controlled by any of the plurality of control units ([¶0088] “the processor(s) can be in communication to send and/or receive information from the various vehicle systems to control the movement, speed, maneuvering, heading, direction, etc. of the vehicle”, “the processor(s) may control some or all the these vehicle systems”, [¶0062] “forced feedback in a steering wheel” [¶0068] ‘physical modification (e.g., force feedback) of the manual input mechanisms ( the steering wheel)”, that is the processors (control units) control the vehicle systems (driving sources) and those vehicle systems control (steer) the vehicle, the steering of the wheel happens through forced feedback (drive force)). Therefore, from the teaching of Toyoda. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirota to provide multiple driving sources and control units controls the steering of a vehicle similar to that of the teaching of Toyoda in order enhance controlling the vehicle.

16.	Regarding claim 14, Hirota, Witte, McClelland and Nagaoka in combination disclose all the limitations of claim 10, as discussed above, Hirota does not explicitly disclose wherein at least one of the plurality of electronic control units is a both process 
Shall be noted that Witte discloses the running speed of the vehicle is changing to different ratio for the manual operation, which is adjusting the ratio of the automatic control operation, that means decreasing the execution ratio of the main process and increasing execution ratio of the auxiliary process based on the speed of the vehicle, where the system is capable of using a threshold speed as condition to control the execution ratio of the main and auxiliary process (see at least [¶ 50-57] and Fig. 1)
However, Toyoda teaches wherein at least one of the plurality of control units is a both process execution unit configured to selectively execute one of the main process and the auxiliary process ([¶0028] “the controls module generally includes instructions that function to control the processor” [¶0051] “the controls module blends the manual inputs and the autonomous inputs together into the collaborative controls” “the process undertaken by the controls module to generate the collaborative controls for operating the vehicle includes combining the inputs together in varying ratios”, that is the processor (control unit) is couple with the controls module (process execution unit) and the controls modules takes in the manual inputs (main process) and the autonomous inputs (auxiliary process) and executes them either individually or combined into varying ratios), and the both process execution unit to execute the auxiliary process in place of the main process, so that the controller decreases the execution ratio of the main process and increase the execution ratio of the auxiliary process. ([¶0054] “the controls 

17.	Regarding claim 15, Hirota, Witte, McClelland and Nagaoka in combination disclose all the limitations of claim 10, as discussed above, Furthermore, Witte discloses wherein the controller includes, as the both process execution unit, at least two both process execution units, and wherein the at least two both process execution units alternately execute the auxiliary process in place of the main process (see at least [¶ 50-57] and Fig. 1).

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHID BENDIDI/Primary Examiner, Art Unit 3667